                 IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF NORTH CAROLINA
                               EASTERN DIVISION
                               NO. 4:20-CV-195-FL

 NORTH AMERICAN COMPANY FOR
 LIFE AND HEALTH INSURANCE,

                Plaintiff,
                                                             ENTRY OF DEFAULT
 v.

 DEBORAH HINES,

                Defendant.


        It appearing from the records in this action that the Summons and Complaint have been

served upon Defendant Deborah Hines (“Defendant”), and it further appearing from the

declaration of counsel for Plaintiff, and other evidences as required by Rule 55(a) of the Federal

Rules of Civil Procedure and Local Civil Rule 55.1(a), that Defendant has failed to plead or

otherwise defend in this action as directed in said Summons and as provided in the Federal Rules

of Civil Procedure.

        NOW, THEREFORE, on request of Plaintiff’s counsel, the DEFAULT of the Defendant

is hereby ENTERED.

                      8 2021.
        Dated: March ___,




                                             Clerk, United States District Court




          Case 4:20-cv-00195-FL Document 11 Filed 03/08/21 Page 1 of 1
